                DISTRICT COURT OF THE VIRGIN ISLANDS
                DIVISION OF ST. THOMAS AND ST. JOHN

WILNICK DORVAL,                   )
                                  )
                Plaintiff,        )
                                  )
                v.                )    Civil No. 2018-32
                                  )
RONALD CASHIO                     )
                                  )
                Defendants.       )
                                  )

APPEARANCES:

Wilnick Dorval
St. Thomas, U.S.V.I.
     Pro se plaintiff.
                               ORDER
GÓMEZ, J.

      Before the Court is the motion of the plaintiff, Wilnick

Dorval (“Dorval”) captioned “Rule 55 Motion for the Clerk of the

District Court to Enter Default Judgment Against Ronald Cashio.”

      On June 1, 2018, Dorval commenced this civil action by

filing a complaint in this Court. The Complaint names Ronald

Cashio (“Cashio”) as a defendant.

      On June 27, 2018, Dorval filed proof of service. See Proof

of Service, ECF No. 17. The proof of service indicates that a

process server personally served Cashio on June 5, 2018. See id.

      On February 7, 2019, Dorval filed a second proof of

service. See Proof of Service, ECF No. 26. The second proof of

service indicates that a process server personally served Cashio

a second time on June 19, 2018. See id.
Dorval v. Cashio
Civ. No. 2018-32
Order
Page 2

      On February 15, 2019, Dorval filed a motion classified on

the docket as a motion for default judgment. See Mot. for

Default J., ECF No. 29. The document itself is captioned “Rule

55 Motion for the Clerk of the District Court to Enter Default

Judgment Against Ronald Cashio.” See id. In that motion, Dorval

requests that “the clerk of this District Court [] enter default

judgment pursuant to Rule 55(a) of the Federal Rule of Civil

Procedures against defendant Ronald Cashio for failure to plead

and/or defend.” Id. at 1. Additionally, Dorval quotes the

requirements of Federal Rule of Civil Procedure 55(a) (“Rule

55(a)”). Id. at 2. Rule 55(a) addresses the entry of default

after a defendant fails to answer or otherwise defend a properly

served complaint. In light of those circumstances, the Court

construes Dorval’s petition as a request for entry of default.

Consistent with that view, the Clerk of Court entered default on

April 18, 2019.

      The premises considered; it is hereby

      ORDERED that Dorval’s motion for default judgment, ECF No.

29, is MOOT.



                                    S\
                                         Curtis V. Gómez
                                         District Judge
